Citation Nr: 1537215	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-36 895	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism prior to October 7, 2014 and entitlement to an initial disability rating in excess of 30 percent from October 7, 2014.  

2.  Entitlement to a compensable initial disability rating for erythematous rash (left upper extremity, left shoulder, and left upper arm).  

3.  Entitlement to a compensable initial rating for tinea pedis.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel





INTRODUCTION

The Veteran served on active duty from September 1993 to January 1994, from February 2003 to April 2004, and from November 2004 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified for appellate review by the St. Petersburg, Florida RO.

The September 2009 rating decision granted entitlement to service connection for hypothyroidism.  An initial disability rating of 10 percent was assigned effective January 2, 2009.  Thereafter, an October 2014 rating decision assigned an initial disability rating of 30 percent effective October 7, 2014.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In August 2014, the Board remanded the issues on appeal, to include the issue of entitlement to service connection for sleep apnea, for additional development.  The October 2014 rating decision granted the issue of entitlement to service connection for sleep apnea.  This action represents a total grant of the benefit sought with respect to this issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to an initial disability rating in excess of 10 percent for hypothyroidism prior to October 7, 2014 and entitlement to an initial disability rating in excess of 30 percent from October 7, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The clinical findings do not reflect that the Veteran's erythematous rash has affected more than 5 percent of the entire body or more than 5 percent of the exposed areas affected, and has not required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  

2.  The clinical findings do not reflect that the Veteran's tinea pedis has affected more than 5 percent of the entire body or more than 5 percent of the exposed areas affected, and has not required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for erythematous rash (left upper extremity, left shoulder, and left upper arm) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).

2.  The criteria for a compensable initial disability rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2009 VA notice letter advised the Veteran of the evidence required to substantiate a claim for service connection.  VA notice letters dated in February 2013 and September 2014 advised the Veteran of the evidence to support a claim of entitlement to an increased disability rating.  To the extent that the letters were sent after the initial adjudication of the claims, the claims were readjudicated by an October 2014 Supplemental Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Further, in this case, the Veteran is appealing the initial disability rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial disability ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has been satisfied in this case.  Service medical treatment records and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that the October 2014 VA examiner noted review of the electronic claims file, i.e., "VMBS" and stated that VA treatment records were reviewed.  However, the VA examiner made no mention of any VA treatment for the Veteran's service-connected skin disabilities and the Veteran has not referred to or identified receiving VA treatment for his service-connected skin disabilities.  As a result, the VA fulfilled its duty to assist in obtaining relevant evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

In addition, the Veteran was provided VA medical examinations in March 2009 and October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board recognizes that the March 2009 VA examiner did not indicate the percentage of the body affected and/or the exposed area affected by the service-connected tinea pedis.  However, the October 2014 VA examination report contained such information and complied with the Board's August 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected skin disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Tinea pedis is rated under Diagnostic Code 7813.  That code directs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).

The Veteran's erythematous rash (left upper extremity, left shoulder, and left upper arm) and tinea pedis are each assigned a noncompensable initial rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.  

Pursuant to Diagnostic Code 7806, a 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran)

Analysis

The Veteran avers that his service-connected erythematous rash and tinea pedis warrant compensable initial disability ratings.  

In a January 2009 statement, the Veteran stated that he had dry feet and skin allergies to fragrance mix, formaldehyde, and quaternium 15.  The Veteran reported that he was on steroid creams in 2006.  In January 2007, he saw an allergist and discovered that he had skin allergies.  He stated that he now had to purchase fragrance free laundry detergent, shampoo, soap, and had to wash any newly purchased clothes several times before wearing.  The Veteran stated that he also had to be aware of the clothing he purchases since it contains formaldehyde.  

The Veteran was provided a VA medical examination in March 2009.  The Veteran reported two different kinds of skin problems.  He started with a skin rash all over the body, arms, arm pits, chest, and groin.  It came on spontaneously while he was stationed in Iraq, during his first tour of duty.  He was treated with Hydrocortisone which helped temporarily, but it came back.  He has been having these rashes ever since it started.  Eventually, he saw an allergist in January 2007 who did a skin test and found that the Veteran was allergic to fragrance and formaldehyde.  He started avoiding soap and laundry detergents containing fragrance and ever since the skin rashes cleared.  However, he started using the old soap again and he had a rash over the left upper extremity, left shoulder, and left upper arm.  It was an erythematous rash and very itchy.  The percentage of entire body exposed was 1 percent.  The percentage of exposed area was not applicable.  

The second skin condition was a complaint of dry feet.  The onset was during his first tour of duty in Iraq.  He had dry feet which occasionally crack and his big toenail and little toenail are discolored.  It has been progressively getting worse and it has been constantly present.  He has not been treated for it.  Sometimes, he used over the counter creams.  When it cracks, it hurts and itches.  Examination of both feet noted that the Veteran had scaly dry feet and his toenails were discolored.  The examiner did not indicate as to what percentage of the entire body and/or exposed areas were affected by the tinea pedis.    

In an April 2010 statement, the Veteran requested a 30 percent rating for his erythematous rash and a 30 percent rating for his tinea pedis.  Concerning his tinea pedis, he stated that the soles of the feet equal 50 percent of "feet by definition."  He requested a 30 percent rating for his erythematous rash because the rash covered 50 percent of his body.  He stated that all of his civilian doctors agreed with the percentages referenced.  

In his substantive appeal dated in September 2010, the Veteran stated that according to VA regulations, he should receive a 30 percent rating for his tinea pedis because he required the medication Terbinafine and urea cream for several months and since tinea pedis meant fungus of the feet, 20 to 40 percent of the exposed area was affected.  Concerning the erythematous rash, according to VA regulations, the Veteran stated that he should receive a 30 percent rating due to the fact that 20 to 40 percent of the exposed area is affected.  He stated that he was originally prescribed numerous types of steroid creams, which did not work.  It was not until he learned about his skin allergies that he learned he needed to use special soaps, shampoos, laundry detergents, and to wash new clothes several times before wear.  

The Veteran was provided a VA examination in October 2014.  The examiner noted review of the electronic claims file, i.e., "VBMS."  The examiner listed diagnoses of eczema and tinea pedis.  Concerning the medical history of eczema, the Veteran was evaluated in 2007 by an allergist who did skin testing.  Since then, he used special soaps and shampoos as well as avoiding certain chemicals to prevent the rash from reoccurring.  He has no lesions or eczema present.  He was on no medications for his eczema.  With respect to the medical history of tinea pedis, the Veteran reported an increase in cracking of bilateral heels and right first toe fungal infection, which has progressed over the past two years.  He was on no medications for it.  

The examiner noted that the skin conditions did not cause any disfigurement of the head, face, and neck, and the Veteran did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The examiner stated that the Veteran had not been treated with oral or topical medications in the past twelve months.  

On examination, eczema did not cover any total body area and did not cover any exposed area.  Tinea pedis manifested less than five percent of the entire body and none of an exposed area.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the diagnosis section.  The examiner stated that the skin conditions did not impact the Veteran's ability to work.  The examiner opined that the level of severity of the tinea pedis was mild and the Veteran was currently on no treatment for it.  The eczema was not present on examination.  

Under Diagnostic Code 7806, to warrant a compensable rating, the evidence must demonstrate that the erythematous rash/eczema covers at least 5 percent, but less than 20 percent, of his entire body, or at least 5 percent, but less than 20 percent, of his exposed areas, or that he underwent intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12-month period.  The clinical findings of record do not show that the erythematous rash covered at least five percent of his entire body or at least five percent of an exposed area.  While the Veteran stated that he used creams and Terbinafine, the objective medical evidence does not reflect systemic therapy involving the use of medications such as corticosteroids or other immunosuppressive drugs.  "Systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007).  As such, the Board finds that a compensable initial rating is not warranted under Diagnostic Code 7806.  Likewise, with respect to the tinea pedis, the evidence does not reflect that the tinea pedis covers at least five percent of his entire body or at least 5 percent of an exposed area.  Whereas the Veteran believes that the soles of his feet should qualify as an exposed area, the soles or bottoms of the feet are not considered an exposed body part for the purposes of 38 C.F.R. § 4.118, Diagnostic Code 7806.  See October 2014 VA examination report.  Further, there is no evidence of any systemic therapy such as corticosteroids or other immunosuppressive drugs with respect to his tinea pedis.  The Veteran reported that he required a medication of Terbinafine and urea cream for several months.  However, the only clinical evidence, consisting of private medical treatment records, regarding the use of medication and/or topical steroid creams is dated several years prior to the award of service connection for tinea pedis.  A compensable initial rating is not warranted. 

The Board recognizes the Veteran's statements regarding the percentages of the entire body affected and of the exposed areas affected by his service-connected erythematous rash and tinea pedis.  However, the Board cannot base the assignment of a compensable or higher rating solely on the Veteran's own assertions regarding the manifestations of his skin disability.  In this respect, the Veteran is competent to describe the manifestations of his skin disabilities.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, these statements must be viewed in conjunction with the objective medical findings and the relevant rating criteria.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The objective medical evidence, consisting of clinical findings found on examination, do not support the Veteran's reported manifestations of his skin disabilities.  While he may have been treated with creams in the past for his disabilities, there was no evidence in the claims file to support that he received systemic therapy for his service-connected disabilities.  In fact, the October 2014 VA examination report shows that the Veteran reported that he was not on any medications for his skin disabilities.  The Board assigns more probative value to the clinical findings found on examination versus the Veteran's own assertions regarding the percentages covered by his skin disabilities.  While the Veteran stated that his civilian doctors agreed with his above assessments, the Veteran was provided several opportunities to provide additional medical evidence in support of his claim, but did not do so.  The private treatment records identified by the Veteran were dated several years prior to the effective date of January 2, 2009 for the award of service connection for his erythematous rash and tinea pedis.  Accordingly, initial compensable ratings are not warranted.

In summary, the Board considered the application of other diagnostic codes and finds no basis to assign higher ratings for Veteran's erythematous rash and tinea pedis.  See 38 C.F.R. § 4.118, Diagnostic Code 7813; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Concerning tinea pedis, Diagnostic Code 7800 is not for application as the Veteran's head, face, and neck are not affected by the tinea pedis.  Diagnostic Codes related to scars are not applicable as there is no indication of any scarring of the feet.  See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  There is no identifiable period that would warrant a compensable initial rating or higher for the erythematous rash or the tinea pedis.  Staged ratings are not appropriate.  See Fenderson, supra.  

In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claims for higher ratings must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the rating criteria are inadequate.  The Veteran has complained of symptoms such as itching, pain, dryness, cracking, and discoloration.  These symptoms are not considered to be unusual or exceptional in terms of skin disabilities.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  There are no periods of frequent hospitalization.  The Veteran has not reported that he has difficulties with employment above and beyond the rating assigned.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit stated that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple service-connected disabilities.
 
Total Disability Rating for Compensation Purposes for Individual Unemployability

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, neither the record nor the Veteran indicates that he is unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

ORDER

Entitlement to a compensable initial disability rating for erythematous rash (left upper extremity, left shoulder, and left upper arm) is denied.

Entitlement to a compensable initial disability rating for tinea pedis is denied.  


REMAND

In this case, the Veteran was provided a VA medical examination in October 2014 with respect to his claim for a higher initial disability rating for hypothyroidism.  The VA examiner noted review of the electronic claims file, i.e., "VBMS", and noted review of VA medical treatment records.  The examiner cited to a September 2014 lab finding and notations of poor compliance with the medication, Synthroid.  The claims file does not contain any VA medical treatment records.  As a result, all VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical treatment records.  All efforts to obtain these records must be documented for inclusion in the claims folder.  Efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014). 

2.  After completing the above action and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran.  After an appropriate amount of time for response, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


